DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Amendments and Remarks, filed 21 April 2021, in the matter of Application N° 16/323,015.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 21 has been canceled and its limitations amended into claim 1.
Claims 1, 2, 4, 5, 7, 9, 11, and 17 have been amended.  Of particular note, is that claim 1 has the limitations of canceled claim 21 amended into it, thereby lending immediate support for the amendment (see also Spec., pg. 14, lines 10-14).  Claim 2 has been editorially amended.  Claims 4, 5, 7, 9, 11, and 17 have been amended to clarify the language of the claims.
Claims 23 and 24 have been added.  Support for the newly presented limitations is provided in the original disclosure (see e.g., pg. 8, lines 20-21, and pg. 10, lines 22-23).
No new matter has been added.
Thus, claims 1-5, 7, 9, 11, 13, 14, 16-18, and 22-24 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.



Withdrawn Rejections
Rejection under 35 USC 112
Applicant’s amendments to claims 4, 5, 7, 9, 11, and 17 have been fully considered and are persuasive in overcoming the previously raised rejections.  Said rejections are withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 23 November 2020 since the art that was previously cited continues to read on the amended and newly recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 11, 13, 14, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US Pre-Grant Publication Nº 2007/0032846 A1) [emphasis added to reflect canceled/added claims].
The limitations recited in claim 1 of the invention are directed to a method of producing a visual marking on the exterior of a human or animal body.  The steps of the method comprise:
implanting a composition at a site in the human or animal body at a depth of one (1) cm or less below the surface of the skin; and
illuminating the site with electromagnetic radiation having a wavelength of 400-1,600 nm.
The implanted composition comprises a polymerizable precursor (i.e., polymerizable monomer subunits) and a photoinitiator.  The recitation that ‘the photoinitiator causes the polymerizable precursor to polymerize where the photoinitiator is in its excited state’ has been fully considered, but is does not contribute to the patentability of the claimed method since the limitation redundantly defines what a photoinitiator does.
Similar consideration is given to the recitation in the second step which states that “absorption of two or more photons of the electromagnetic radiation excites the photo-initiator causing initiation of polymerisation of the polymerisable precursor to form a polymer” and “wherein the polymer is visible on the exterior of the human or animal body.”
Lastly, with regard to the limitation recited in claim 1, which states “the resultant polymer has an electrical conductivity of 10-10 S/cm or more;” until some material difference(s) in the properties of the composition are demonstrated, said limitation is considered by the Examiner to be directed toward any polymer which is formed from irradiation of a composition shown to comprise a polymer precursor and photoinitiator, as is instantly claimed.
Ferrer is considered to teach the overall method steps as recited.  Therein, methods such as that which is depicted in Figure 13 disclose that a photoresponsive material is first delivered to a skin region of a subject, after which it has applied to it targeted light at a plurality of locations (e.g., patterned) wherein the targeted light has a wavelength.  Exposure to the light is “sufficient to cause a transformation of at least a portion of the photoresponsive material to a modified form.”
Additional Figures which are considered to teach the recited method steps are Figures 36A-36D.




    PNG
    media_image1.png
    754
    510
    media_image1.png
    Greyscale
Fig. 36A depicts that the photo-responsive material (1654) has been injected below the surface of a skin region (1650).  Light blocking regions (1656) are placed on the surface of the skin.  Fig. 36B shows that light at a first wavelength (λ1) is applied to the surface of the skin which results in the formation of a first modified form (1662) at a first depth (1660).  Fig. 36C shows the result of the first two Figures.
Fig. 36D repeats the step of 36B using the first modified form (1662) as the second light-blocking region which on exposure to light of a second wavelength (λ2) causes the photoresponsive material to form a second modified form (1666) at a second depth under the surface of the skin (1664).
Regarding the compositional merits recited in claim 1, the Examiner, as discussed above, notes that the claim requires the presence of polymerizable precursor compounds, a photoinitiator and the light to activate the initiator.  The Examiner broadly and reasonably interprets that any showing in the art will not only provide the polymer considered to be “resultant,” but also one which meets the recited conductivity property.
Ferrer discloses that the first step in forming a holographic tattoo composition is to inject a light modulating materials under the skin by injection of photoreactive materials (see claims 1, 12, 20, and 22, for example).  
The reference provides exemplary definitions of photoresponsive materials at ¶[0099] and are noted as including photopolymerizable materials as well as photochromic dyes and pigments.  Though the reference does not at first appear to teach those compounds which are polymerizable for the practice of the invention, the Examiner notes that several other US Patents are incorporated by reference in their entirety.  USPNs: 6,602,975; 5,998,588; 6,555,663; 5,990,193; and 6,818,018, are relied upon to teach various different photosensitive materials which are thus considered to be part of the disclosure of Ferrer.  See MPEP §2163.07(b).
Example 6 of Sawhney (USPN 6,818,018 B1), for instance, teaches that one such photopolymerizable composition is an aqueous saline solution of PEG with acrylate end groups in combination with Irgacure® 651, a photoinitiator (see col. 23, lines 30-40).  PEG or polyethylene glycol is noted as being taught as the water-soluble region/polymer preferred for use in the compositions and are based on their constituent monomers.  Other such monomers which are taught and suggested by the passage include saccharides, carbohydrates, peptides, nucleotides, proteins, vinylpyrrolidone and combinations thereof (see e.g., col. 9, lines 45-59).
Such is considered to be incorporated by reference into the teachings of Ferrer at ¶[0099] as examples of photopolymerizable materials which may be injected into the skin of the recipient.
Paragraph [0011] discloses that the source of light is itself a form of electromagnetic energy which is relied upon to cause a reaction or conversion of the photoresponsive material.
The foregoing is considered to teach and suggest the limitations of claims 1, 3-5, 7, 9, 13, 16-18, and 22-24.
Regarding the limitations of claim 9, the Examiner notes that the needles which are used in the injection process are taught as being tattoo needles (see e.g., claims 55 and 56) as well as hypodermic or microneedles.  See ¶[0073].  Each of the disclosed needle embodiments is well-understood and established in the art as having a gauge or diameter well in excess of 1 nm.  As such the claim is considered to be clearly taught by the reference.
The reference provides additional disclosure at ¶[0132] whereby a hologram tattoo may be “formed in the skin by delivery of a combination of photoresponsive material and light to a skin region.  An object beam and reference beam determined according to holograph pattern data as recorded in FIG. 39 (or generated directly from the imaged object) may be directed into a skin region containing a photoresponsive material, where the interference pattern of the two beams will interact with the photoresponsive material to form a distribution of light modulating material corresponding to the interference pattern.  In some embodiments, a distribution of light modulating material that corresponds to the interference pattern may be formed as a consequence of delivery of a finely focused single beam of light targeted upon multiple locations within the skin region.” [emphasis added]
Such is considered to teach and suggest the limitations recited in claim 11 regarding the use of two intersecting beams.
Paragraph [0130] discloses the definition for “λ” or the wavelengths of the different types of light used to initiate polymerization of the injected material.
The passage discusses forming holographic tattoos using light in the range between a few tenths of a micron (hundreds of nanometers) to dimensions on the order of one or a dew millimeters.  It is further disclosed that “[a] tattoo that would form a holographic image under visible light, for example, would include levels spaced between about 0.1 and 0.2 μm [between about 100 and 200 nm], since the visible light spectrum includes wavelengths between about 0.4 to about 0.75 μm [400-750 nm].  Tattoos including more widely spaced layers may be employed to form holographic images detectable with use of longer wavelengths of light. Such tattoos may be suitable, for example, as markings or tags that are not intended to be detected under most conditions, but which can be detected under exposure to appropriate wavelengths.  Choices of d1 and d2 may depend on λ. For detection under visible light, a holographic tattoo may be formed as a deep as about 100 λ.  For values of λ in the visible range, a holographic tattoo with finer resolution may be formed in the uppermost layer of the skin, or stratum corneum, hence with d1 on the order of a few microns and d1+d2 about 40 μm or less. A tattoo formed in the stratum corneum may persist for a week or more before the outer skin layer carrying it sloughs off. Tattoos formed deeper in the skin may be more permanent. Holographic tattoos adapted for use with longer wavelength, e.g., in the IR range, may be formed deeper in the skin, as well as in superficial layers.”
The Examiner concedes that the reference does not expressly disclose that the difference between the first and second wavelengths will be at least +/- 200 nm.  However, the Examiner advances that the reference does clearly speak to the requirement for different required wavelengths of light based on the desired depths of the composition to be modified (aka tattoo to be formed) to form the resulting tattoo.  As such, based on such parameters, the Examiner advances that it would have been within the purview of the ordinarily skilled artisan to modify the wavelength of light used in relation to the depth of the injected photopolymerizable material.  Such would have provided said artisan with a reasonable expectation of producing the practiced holographic tattoo.
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  The crux of the recited invention is directed to injecting a photopolymerizable composition into the skin (i.e., in liquid form), exposing it to electromagnetic radiation, initiating polymerization, after which is achieved a polymerized composition.  Ferrer teaches this method.  The materials which may be used to accomplish the practiced method are additionally taught by incorporation and are considered to read on the recited components. 
Therefore, the Examiner respectfully concludes that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 1-5, 7, 9, 11, 13, 14, 16-18, and 22-24 under 35 USC 103(a) as being unpatentable over the teachings of Ferrer et al. have been fully considered but they are not persuasive.
Applicant’s initial traversal of the rejection alleges that the Examiner has not considered each of the recited limitations of the claimed invention, in particular, the recited electrical conductivity property of the polymer (e.g., claim 1 and newly presented claim 24). 
The Examiner, in response, respectfully disagrees.  Contrary to the assertion, the Examiner has, in fact considered the limitation, noting in the previously mailed rejection that the electrical conductivity of the “resultant polymer” is a property of said polymer.
The Examiner agrees with Applicant that the specific language used in discussing the property is not provided in the MPEP.  However, contrary to Applicant’s position, the concept does have solid legal footing in the MPEP.  Therein, Applicant is directed, for instance, to MPEP §2112.01(II) wherein it states that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  In the instant case, recited property of claim 1 and new claim 24 is directly tethered to the polymer that is formed by the method.  That is, any polymer composition shown to be formed by the recited method and, more critically, that meets the recited compositional merits, will be considered to also meet the recited electrical conductivity property.
Applicant’s amendment does not overcome the rejection.  Briefly, the amendment simply recites generic monomers that are found within the resultant polymer.  Point of fact, none of the claims set forth any recitation of what the resultant polymer actually is.  Thus, the teachings of Ferrer, on reconsideration, continue to meet the amended limitations for the reasons already of record, notably as the amended limitations simply incorporate previously rejected limitations.  More specifically, Ferrer’s incorporation by reference of the above emphasized US Patents allows for the entirety of their subject matter to be a part of the Ferrer reference (see pg. 7, above).  Thus, as the compositional merits of the recited method remain taught by the art of record, so too are the recited properties associated therewith.  Applicant’s response provides no showing of evidence to the contrary.

Applicant next asserts that Ferrer does not disclose that a photoinitiator may be included in the composition to be implanted, but acknowledges that a list of possible classes of light modulating materials is provided.  See ¶[0099] of Ferrer.  Applicant continues by arguing that Ferrer provides no clear teaching that a polymer should be used to form the holographic image and that Ferrer refers to both light modulating materials and photoresponsive materials.  Applicant additionally acknowledges the incorporated teachings upon which the Examiner relies in making the current case of obviousness (i.e., Sawhney ‘018; Example 6).
It appears that Applicant is arguing that only those polymers which are light-modulating as disclosed by Sawhney are being incorporated by reference into Ferrer.
The Examiner disagrees with this position and respectfully maintains that the entirety of Sawhney is incorporated by reference.
Applicant’s next argument appears to state that Sawhney only those hydrogels which are formed by chemical and physical interactions rather than through the implementation of light (i.e., photopolymerizable compounds) and that the photoinitiatable compounds disclosed by Sawhney are not light modulating and would be disregarded by a person of skill in the art.
The Examiner respectfully disagrees and maintains the rejection for the reasons already of record.  Therein, Ferrer discloses that such materials are presented in each of the incorporated references (e.g., Sawhney), and despite that which Sawhney is directed preferably, it is maintained that the reference discloses those components which provide a pathway to Applicant’s providing a photo-polymerizable composition.
Further, the Examiner is not relying on Sawhney to teach the polymers that would be light-modulating in Ferrer.  Rather, per ¶[0099] of Ferrer, the Examiner relies on the reference to teach those components which are known photoresponsive materials.
Thus, the teachings of Ferrer alone are considered to continue to teach the limitations of the recited method.  It should also be noted that there is no motivation required in this instance to “combine” the teachings of Ferrer and Sawhney.  Ferrer’s disclosure that Sawhney’s teachings are incorporated by reference inherently make the teachings of Sawhney a part of Ferrer.

Applicant next asserts that none of the references teaches or suggests the limitations recited in claim 11 pertaining to EM radiation being in the form of at least two photons from intersecting photon beams.
The Examiner, again, respectfully disagrees and refers Applicant to the teachings of record in the rejection.  Additionally, the Examiner refers Applicant to Figure 41 and discussion thereof, ¶[0129], which again clearly discloses the use of two separate beams, an incident light and a reference light, to facilitate the application of two separate photons using two separate beams.
Lastly, Applicant asserts that the amendment to claim 1 is persuasive on the grounds that none of the references of record teach a polymer that conducts electricity.  To exemplify this point, Applicant argues that “Sawhney refers to the use of vinylpyrrolidone as a possible monomer which when polymerized forms polyvinylpyrrolidone (PVP).  PVP is not conductive.”
The Examiner finds this assertion unpersuasive for two reasons.  First, Applicant’s amendment of generic polymer components into claim 1 includes “poly(pyrrole)s” and PVP is most certainly a species that reads on this class of compound.  Secondly, the Examiner submits that PVP is, in fact conductive, or at the very least facilitates or improves conductivity of polymer materials.
Evidence supporting this position is found in the attached peer-review journal article published by Rawat et al. (Bull. Mater. Sci.; April 2014).  Overall, the article reports on studies performed investigating the electrical properties of blends of PVP and polyacrylamide (see e.g., Title; Abstract).  Of particular interest, and in support of the Examiner’s position, Tables 1 and 2 of the reference disclose AC conductivity results for different blends of polyacrylamide (PAM) and PVP, testing ratios ranging from 100:0 to 0:100 PAM:PVP.  Both of the Tables’ results show that of all the different blends tested, 100% PVP provided the greatest conductivity of electricity. 
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.
All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615